DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sabin (US 2015/0271607).
Regarding claim 1, as broadly claimed, Sabin teaches a computer-implemented method comprising providing a device usage recommendation to a user of a hearing aid based upon at least one of an operating state of the hearing aid, a usage pattern for the hearing aid, or a characteristic of ambient acoustic signals detected at the hearing aid (125, 129, see figures 1, 5, and paragraphs [0007], [0017]-[0020], [0022]-[0023], [0028]-[0029], [0032], [0037] and [0070]), wherein the device usage recommendation that comprises a suggested corrective action provided as an interface notification to improve audibility of target ambient acoustic signals for the user, or enhance performance of the hearing aid (figures 1, 4, 5, and paragraphs [0007], 
Regarding claim 2, as broadly claimed, Sabin teaches providing the device usage recommendation comprises applying the set of device usage recommendation mappings to data about at least one of the operating state, the usage pattern or the characteristic of the ambient acoustic signals, to select the device usage recommendation, wherein the device usage recommendations comprise mappings between at least one of operating states of the hearing aid, usage patterns for the hearing Page 50 of 59 WL-19-050-USaid, or acoustic signatures of ambient acoustic signals, and device usage recommendations (125, 129, figures 1, 4, 5, and paragraphs [0007], [0017]-[0023], [0028]-[0029], [0032], [0037], [0055]-[0057], [0060], [0064]-[0067] and [0069]-[0070]).
Regarding claim 5, as broadly claimed, Sabin teaches the device usage recommendation that comprises a suggested corrective action to adjust a behavior of the user or adjust a setting on the hearing aid, and wherein the device usage recommendation mappings are further updated based upon usage pattern data for a population of users distinct from the user (figures 4, 5, 6, and see paragraphs [0007], [0017]-[0023], [0032], [0037], [0055]-[0058] and [0060]), and wherein the device usage recommendation mappings are updated based on receiving the feedback from 
Regarding claim 6, as broadly claimed, Sabin teaches the device usage recommendation that is provided at a display located on the hearing aid or on a distinct display at a smart device connected with the hearing aid during use of the hearing aid by the user (figure 2, paragraphs [0014], [0018], [0045], [0064]-[0067], [0069]-[0070] and [0085]-[0086]).
Regarding claim 8, as broadly claimed, Sabin teaches the operating state that is defined by at least one of an on/off state of the hearing aid, or an operating mode of the hearing aid while in the on state, wherein the operating mode is defined by a time spent in the operating mode and a user adjustment to a setting in the operating mode, and wherein the device usage adjustment comprises a user adjustment between operating modes or a user adjustment to a setting within an operating mode (125, 129, see figures 1, 4, 5, and paragraphs [0007], [0017]-[0023], [0028]-[0029], [0037], [0055]-[0057] and [0060]).  
Regarding claim 9, as broadly claimed, Sabin teaches providing a notification indicating availability of the device usage recommendation, wherein the notification and the device usage recommendation are provided using at least one of a visual interface, a tactile interface or an audio interface, and wherein the user provides the feedback at one or more of the visual interface, the tactile interface, the audio interface, or with a gesture-based command (102, paragraphs [0014], [0044]-[0050], [0064]-[0067], [0069]-[0070] and [0085]-[0086]), wherein the notification indicating availability of the device usage recommendation is provided during a period in which active conversation is detected at the hearing aid ([0032], [0037]-[0038], [0049]-[0050], [0064]-[0067] and [0069]-[0070]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-12, 14-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sabin (US 2015/0271607) in view of Dittberner et al. (US 2015/0172831) and/or Sommer et al. (EP 2549397).
Regarding claims 1, 10 and 16, (claim 1 as interpreted in a different manner), Sabin teaches a hearing aid system and a computer-implemented method comprising a control circuit and providing a device usage recommendation to a user of a hearing aid based upon at least one of an operating state of the hearing aid, a usage pattern for the hearing aid, or a characteristic of 
Sabin does not specifically disclose the hearing aid system or a hearing aid comprising an acoustic transducer, at least one microphone and the control circuit coupled with the acoustic transducer and the at least one microphone, and/or a fitting device providing suggested hearing aid settings, the user giving feedback information and the suggestions being updated accordingly as claimed.  However, providing the hearing aid system or a hearing aid comprising an acoustic transducer, at least one a microphone and the control circuit coupled with the acoustic transducer and the at least one microphone, and/or a fitting device providing suggested hearing aid settings, the user giving feedback information and the suggestions being updated accordingly are well known in the art.

Since Sabin does teach the hearing aids (105a-105d) in the system; it therefore would have been obvious to one skilled in the art to provide the hearing aid comprising the acoustic transducer, the at least one microphone, the control circuit, and the processing and fitting device, as taught by Dittberner et al. and Sommer et al. in the system of Sabin for better controlling, updating and adjusting the hearing aid settings in the system.
Further, it is obvious that Sabin in view of Dittberner et al. and/or Sommer et al. teaches the control circuit that is configured to provide a device usage recommendation to the user based upon at least one of an operating state of the hearing aid, a usage pattern for the hearing aid, or a characteristic of ambient acoustic signals detected by the at least one microphone of the hearing aid.
In addition to claim 16, Sabin in view of Dittberner et al. and/or Sommer et al. teaches a smart device and the hearing aid connected with the smart device as claimed (102, figure 1 in Sabin; and 30, figures 1, 2, 3, 4 in Dittberner et al.).

Regarding claims 5 and 21, as interpreted in a different manner, Sabin in view of Dittberner et al. and/or Sommer et al. teaches the device usage recommendation that comprises a suggested corrective action to adjust a behavior of the user or adjust a setting on the hearing aid, and wherein the device usage recommendation mappings are further updated based upon usage pattern data for a population of users distinct from the user (figures 4, 5, 6, and see paragraphs [0007], [0017]-[0023], [0032], [0037], [0055]-[0058] and [0060] in Sabin; paragraph [0045] in Dittberner et al.; and paragraph [0047] in Sommer). 
Sabin in view of Dittberner et al. and/or Sommer et al. further teaches the device usage recommendation mappings that are updated based on receiving the feedback from the user or detecting the device usage adjustment following the providing of the device usage recommendation ([0007], [0017]-[0023], [0032], [0037], [0042], [0055]-[0058],[0060], [0066]-[0067] and [0076] in Sabin; paragraph [0045] in Dittberner et al.; and paragraphs [0045]-[0047] 
Therefore, it would have been obvious to one skilled in the art to provide any adjustment period in the system of Sabin in view of Dittberner et al. and/or Sommer et al. such as providing the device usage recommendation mappings being updated based on receiving the feedback from the user or detecting the device usage adjustment during an adjustment period that is approximately one minute or less following the providing of the device usage recommendation for an alternate choice, better updating and providing a better performance to the system.
Regarding claims 6, 12 and 18, as interpreted in a different manner, Sabin in view of Dittberner et al. and/or Sommer et al. teaches the device usage recommendation that is provided at a display located on the hearing aid or on a distinct display at a smart device connected with the hearing aid during use of the hearing aid by the user (figure 2, paragraphs [0014], [0018], [0045], [0064]-[0067], [0069]-[0070] and [0085]-[0086] in Sabin; and paragraphs [0019], [0051] in Sommer).
Regarding claims 7, 19 and 22, Sabin does not specifically disclose a sensor system as claimed.  However, providing a sensor system in a hearing aid system is known in the art.
Dittberner et al. teaches a sensor system at the smart device or the hearing aid, wherein providing the device usage recommendation to the user is based upon a characteristic of the hearing aid as detected by the sensor system (paragraphs [0038]-[0039] and [0169]-[0170]), wherein the sensor is configured for determination of orientation of the head of a user wearing the hearing aid (paragraphs [0038]-[0039] and [0169]-[0170]).

In addition to claim 22, it is obvious to provide the device usage recommendation mappings in the system of Sabin in view of Dittberner et al. comprising mappings based on whether the hearing aid is detected as on the head of the user, whether audio is currently being played back at the hearing aid, and whether the hearing aid is detected as being in a noisy environment for an alternate choice and providing a better performance to the system (also see figures 4-5, paragraphs [0055]-[0058], [0060], [0076] in Sabin; and paragraphs [0038]-[0039] and [0169]-[0170] in Dittberner).
Regarding claims 8 and 14, as interpreted in a different manner, Sabin in view of Dittberner et al. and/or Sommer et al. teaches the operating state that is defined by at least one of an on/off state of the hearing aid, or an operating mode of the hearing aid while in the on state, wherein the operating mode is defined by a time spent in the operating mode and a user adjustment to a setting in the operating mode, wherein the device usage adjustment comprises a user adjustment between operating modes or a user adjustment to a setting within an operating mode, and wherein the device usage recommendation mappings are further updated based upon usage pattern data for a population of users distinct from the user (125, 129, see figures 1, 4, 5, 6, and paragraphs [0007], [0017]-[0023], [0028]-[0029], [0032], [0037], [0055]-[0058] and [0060] 
Regarding claim 9, as interpreted in a different manner, Sabin in view of Dittberner et al. and/or Sommer et al. teaches providing a notification indicating availability of the device usage recommendation, wherein the notification and the device usage recommendation are provided using at least one of a visual interface, a tactile interface or an audio interface, and wherein the user provides the feedback at one or more of the visual interface, the tactile interface, the audio interface, or with a gesture-based command (102, paragraphs [0014], [0044]-[0049], [0064]-[0067], [0070] and [0085]-[0086] in Sabin; paragraph [0051] in Sommer).
Regarding claim 15, Sabin in view of Dittberner et al. and/or Sommer et al. teaches the device usage recommendation that comprises a suggested corrective action to adjust a behavior of the user or adjust a setting on the hearing aid, and wherein the device usage recommendation mappings are further updated based upon usage pattern data for a population of users distinct from the user (figures 4, 5, 6, and see paragraphs [0007], [0017]-[0023], [0032], [0037], [0055]-[0058] and [0060] in Sabin; paragraph [0045] in Dittberner et al.; and paragraph [0047] in Sommer).  Further, Sabin in view of Dittberner et al. and/or Sommer et al. teaches providing a notification indicating availability of the device usage recommendation, wherein the notification and the device usage recommendation are provided using at least one of a visual interface, a tactile interface or an audio interface, and wherein the user provides the feedback at one or more of the visual interface, the tactile interface, the audio interface, or with a gesture-based command (102, paragraphs [0014], [0044]-[0049], [0064]-[0067], [0070] and [0085]-[0086] in Sabin; paragraph [0051] in Sommer).
. 

Allowable Subject Matter
Claims 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 11/08/21 have been fully considered but they are not persuasive. 
Responding to the arguments about the limitations of the device usage recommendation in the amended claims 1, 10 and 16, the examiner refers to the Office Action.  Further, the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571)272-7502. The examiner can normally be reached 9:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN D LE/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
HL
February 9, 2022